DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore (US 6,154,889) in view of Darnell (US 5,271,103).
Moore teaces a football helmet to be worn by a player while playing football, the helmet comprising: a one-piece shell including 20: a crown portion defining an upper region of the shell 16; a front portion 22 extending generally forwardly and downwardly from the crown portion, the front portion having a continuous lower frontal edge; left and right side portions 26 extending generally downwardly and laterally from the crown portion, each of the left and right side portions having an ear flap (bottom portion over ear in vertical direction) configured to overlie an 
Moore does not teach a protective face guard coupled to the shell.
Darnell teaches a helmet with a facemask 200.
It would have been obvious to one of ordinary skill in the art before the claimed invenito was filed to modify the helmet of Moore with the facemask of Darnell in order to it allow to be worn for projectile sports such as hockey.
As to claim 2, the combined references teach an extent of the first impact attenuation member 46 is capable of being elastically displaced inward of an extent of the continuous lower frontal edge when an impact force is applied substantially normal to the front portion of the shell.  
As to claim 3, the combine references teach an extent of the second impact attenuation member 24 is capable of being elastically displaced inward of an extent of the continuous lower rear edge when an impact force is applied substantially normal to the rear portion of the shell.  
As to claim 4, Moore teaches the first and second impact attenuation members 24/46are cantilevered segments. 
As to claim 5, Moore taches a periphery 36 of the cantilevered segments are defined by a continuous gap formed in the shell.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093. The examiner can normally be reached Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732